Citation Nr: 0127814	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  97-27 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel




INTRODUCTION

The veteran had active service from August 26, 1971, to 
October 27, 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 rating decision of the RO. 

In September 1999, the Board remanded the case for additional 
evidentiary development.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran served on active duty for two months and two 
days and was discharged under honorable conditions for 
apathy.

3.  The veteran's service medical records are negative for a 
diagnosis of a chronic mental health disorder.

4.  The first post-service evidence of treatment for a 
psychiatric disorder is dated in December 1972.

5.  No medical evidence or opinion has been advanced which 
attributes the veteran's current mental health disorder with 
his brief period of active service.



CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred during 
active military service.  38 U.S.C.A. §§ 1101,1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This legislation 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well- 
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

Regulations implementing the VCAA  are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

38 U.S.C.A. § 5103(a) provides that upon receipt of a 
complete or substantially complete application, the Secretary 
shall notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant. 38 U.S.C.A. § 5103(b)(1) provides that in the case 
of information or evidence that the claimant is notified 
under subsection (a) is to be provided by the claimant, if 
such information or evidence is not received by the Secretary 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application.  

38 U.S.C.A. § 5103A pertains to the duty to assist.  38 
U.S.C.A. § 5103A(a)(1) generally provides that the Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary.  38 U.S.C.A. § 5103A(a)(2) provides that the 
Secretary is not required to provide assistance to a claimant 
under this section if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 38 U.S.C.A. 
§ 5103A(a-d).  39 C.F.R. § 3.159 is revised in its entirety 
and now includes definitions such as what is considered to be 
competent lay and medical evidence and what is considered to 
be a substantially complete application.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(1)- (3)).

The implementing regulations also remove references to "well 
grounded" claims found in the former regulations, effective 
November 9, 2000.  See 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.102) and 66 Fed. 
Reg. 45,620, 45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.326).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that 
when the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. at 
392-94.

The Board finds that the veteran is not prejudiced by its 
consideration of the claims addressed pursuant to this new 
legislation and implementing regulations.  VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  In essence, the 
veteran in this case has been notified as to the laws and 
regulations governing entitlement to the benefits sought, and 
has, by information letters, rating actions, the statement of 
the case and supplemental statements of the case, been 
advised of the evidence considered in connection with his 
appeal, and the evidence potentially probative of the claim 
throughout the procedural course of the claims process.  In 
particular, the rating decision of April 1995, the Statement 
of the Case, the Board remand of September 1999, and the 
Supplemental Statement of the Case issued in May 2001, 
informed the veteran that he had failed to submit objective 
evidence of chronic psychiatric disability which had its 
origins during his period of active service.  The claims file 
also contains sufficient medical evidence, such that further 
examination is not necessary.  The veteran has offered 
argument as to the merits of his claims and has identified no 
further evidence pertinent to the appeal.

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding the claim 
addressed without first affording the RO an opportunity to 
consider the claim anew in light of the newly published 
regulations, or without first affording the veteran an 
opportunity to respond specifically to the new regulatory 
language.  A remand for adjudication by the RO of the issues 
decided by the Board would thus serve only to further delay 
resolution of these claims.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

A review of the veteran's service personnel records show that 
he entered active duty on August 26, 1971, and was separated 
on October 27, 1971.  He served for two months and two days.  
Service medical records indicate that he was separated for 
mental inaptitude and defective attitude.  He was seen on 
September 2, 1971, for a neuropsychiatric consult.  It was 
noted that he had been at Parris Island for only four days 
but now wanted out.  He reported that he had impulsively 
joined the Marines because he was angry at his wife.  
Treatment notes show remarks of "no illness" and "no 
potential."  On September 11, 1971, he was seen at the 
General Casualty Company for complaints of being nervous.  He 
reported that he couldn't sleep or eat.  He was given Valium.  
On September 14, 1971, he was again seen for a 
neuropsychiatric consult.  He again complained of nerves.  He 
stated that he had received no letters since he had reached 
Parris Island.  It was noted that he had no positive history 
of disease and no disorder.  It was further noted that if his 
attitude and apathy continued his Battalion would initiate 
discharge action.  He was seen again on September 29, 1971, 
for another neuropsychiatric consult.  It was noted that it 
was the third time for him.  He was noted to still have 
mental inaptitude and defective attitude.  He was noted to be 
currently in the Brig for unauthorized absence.  It was 
strongly recommended that he be discharged for unsuitability.  
It was again noted that he had no illness.  Separation 
examination showed subjective complaints of nervous trouble 
and depression but was negative for objective findings 
regarding a chronic psychiatric disability.

Post-service medical records show the veteran receiving 
psychiatric evaluation at Alexandria Hospital in December 
1972.  It was noted that he had been transferred from the 
Alexandria City jail.  He was admitted on December 28, 1972, 
and discharged on January 5, 1973.  His discharge diagnosis 
was depressive neurosis.  On admission, he complained that he 
was depressed because he was in jail.  The veteran stated 
that he had been in the Northern Virginia Mental Institution 
(NVMHI) in November 1972, but that he did not remember how he 
got there.  He reported that the police had brought him.  The 
impression given was that he was psychotic.  Notes dated 
December 30, 1972, show that the veteran was fully oriented.  
There was no evidence of a thought disorder.  He was 
moderately depressed.  He related his depression to his 
wife's leaving and the jail environment.  He reported that he 
had attempted suicide twice before, once by drinking 
detergent and another time by throwing himself down stairs.  
It was noted that he was very interested in getting admitted 
to NVMHI and that he tried to convince the examiner to go 
along with this.  It was noted that his suicidal potential 
was difficult to assess because of the obvious gain the 
veteran would have from psychiatric symptomatology, notably 
that NVMHI was more desirable than a return to jail.  The 
impression was depressive neurosis.  It was recommended that 
he be returned to NVMHI for further evaluation and treatment.  

Records from the South West Virginia Mental Health Institute 
dated in March 1978 show the veteran transferred from the 
Powhatan Correctional Center.  He had been charged with rape.  
Transfer papers stated that the veteran was not mentally ill 
but was voluntarily requesting hospitalization for 
stabilization on medication.  The patient was reportedly 
allergic to all medications which had been tried and needed 
to be under daily care of a psychiatrist.  The patient was to 
be transferred to Ward 23 as soon as there was a vacancy.

Treatment notes from March 7, 1978, show the veteran fully 
oriented.  His affect was appropriate.  He reported 
experiencing false perceptions, namely auditory 
hallucinations.  A diagnosis of schizophrenia, chronic 
undifferentiated type was entered.  Discharge notes dated 
April 17, 1978, show the same diagnosis.

Subsequent post-service medical reports show continuing 
treatment for mental illness, substance abuse, and a variety 
of physical ailments.  These records, as well as the earlier 
discussed post-service medical records are negative for any 
evidence or opinion which indicates that the veteran's 
current chronic psychiatric disorder had its origins in or 
was aggravated by the veteran's brief and remote period of 
active service.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including psychoses) become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A review of the evidence of record shows that the veteran was 
seen on three occasions during his brief period of active 
service.  No diagnosis of a mental disorder was entered.  
Treatment notes indicate that the veteran had no disorder, 
and was instead apathetic and had a defective attitude.  He 
was given Valium on one occasion when he complained of being 
nervous and unable to sleep during Marine Corps Boot Camp.  
He was discharged after two months and two days.

Post-service medical records show treatment for a mental 
disorder fourteen months after separation.  The veteran, at 
that time, gave a history of treatment thirteen months after 
service.  As noted above, chronic diseases including 
psychoses which become manifest to a degree of 10 percent or 
more within one year from date of termination of service 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  The Board notes, however, that this provision 
contains a requirement of 90 days of active service.  The 
veteran did not serve for 90 days.  Additionally, no medical 
evidence or opinion has been presented which attributes the 
veteran's current chronic psychiatric disorder with his 
active service.  In conclusion, the evidence indicates that 
the veteran was first diagnosed as having a chronic 
psychiatric disorder in 1972, subsequent to his discharge 
from active military service.  No medical evidence or opinion 
has been presented which indicates that the veteran's chronic 
psychiatric disorder was incurred in or aggravated by active 
military service.


ORDER

Entitlement to service connection for a chronic psychiatric 
disorder is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

